DETAILED ACTION
Claims 1-21 are presented for examination. Claims 1, 10, 11, and 14-21 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with W. Scott Gaines [Reg. no. 67,010] on 4 August 2022.
The application has been amended as follows:
1. A method for predicting a critical dimension of a layer …
…
controlling at least a portion of a planarization in the fabrication process based on the calibrated critical dimension model.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See Applicant remarks filed 15 June 2022 at pages 13-14.
US 2018/0096905 A1 Burns, et al. [herein “Burns”] paragraphs 97-107 teach a calibration equation of a trench pattern with a search radius and calculation radius taking into account a pattern density. Burns paragraphs 110-119 teach iterating repeated applications of the planarization prediction (130) with suggested remedial actions; but the repeated calibrated prediction modeling is with the same radii as the planarization prediction (130) uses the same two radius of search and calculation. Burns fails to teach a second .
Peurrung, L, & Graves, D. “Spin Coating Over Topography” IEEE Transactions on Semiconductor Manufacturing, vol. 6, no. 1, pp. 72-76 (1993) [herein “Peurrung”] page 73 left column teaches equations of flow relating a predicted thickness h(x,y) to substrate geometry s(x,y) and other process parameters.
Kim, Y., et al. “Prediction of Resist Non-Uniformity Caused by Underlying Pattern Density and Topology” IEEE Digest of Papers Microprocesses & Nanotechnology 2000, Int'l Conf. Microprocesses & Nanotechnology (2000) [herein “Kim”] section 4 “conclusion” teaches “The change of critical dimension with surrounding topology and pattern density is simulated for the non-uniform resist thickness. Kim section 1 last paragraph teaches “Peurrung and Graves [4] to represent the ratio of centrifugal force to surface tension force during spin coating. Here, […], are density, surface tension of the fluid, rotation speed, radius of position of the feature on the wafer, feature width, and liquid resist film thickness, respectively.”
Kim, Y., et al. “CHAMPS (CHemicAl-Mechanical Planarization Simulator)” IEEE Int'l Conf. on Simulation Semiconductor Processes & Devices (2000) [herein “CHAMPS”] page 125 section II(C) teaches a model calibration procedure for defining a model parameter sensitivity.
US patent 4,600,597 White, et al. [herein “White”] column 5 teaches a mathematical model of a series of lines to define a contour of a coating topography. White column 5 further teaches a spatial to frequency domain transform, Fourier. White column 6 teaches fitting a line pattern as a fitted line as a first approximation to define a low-pass frequency filter and calculating respective weights.
None of the references taken either alone or in combination with the prior art of record disclose “applying a second calibration model algorithm to the critical dimension model to calibrate the critical dimension model over a second spatial area defined by a second radius which is greater than the first radius to generate a second calibrated layer thickness model; calibrating the critical dimension model with the first and second calibrated layer thickness models” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        4 August 2022